Exhibit 10.2

 

AMENDMENT NO. 1 TO THE

TULARIK INC. 1997 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

At a meeting of the Board of Directors of Tularik Inc. on March 28, 2004, the
following amendment to the Tularik Inc. 1997 Non-Employee Directors’ Stock
Option Plan (the “Plan”) was adopted, effective as of March 28, 2004:

 

Subparagraph 6(a) of the Plan is hereby amended by deleting the final sentence
thereof in its entirety and replacing it with the following:

 

“An option may be exercised following termination of the optionholder’s
continuous service as a Non-Employee Director or employee of or consultant to
the Company or any Affiliate only as to that number of shares as to which it was
exercisable as of the date of termination of all such service under the
provisions of subparagraph 6(e); provided, however, that notwithstanding the
foregoing or anything in the Plan to the contrary, the Board, in its sole
discretion, may provide in an option agreement, or amend an option agreement to
provide, an optionholder with the right to continue to vest in an option for a
certain period of time following such date of termination (“Continued Vesting
Period”), as specified in the option agreement, and to exercise such option
during such Continued Vesting Period and for a certain period of time following
such Continued Vesting Period, as specified in the option agreement; provided,
further, however, that no option may be exercised after its Expiration Date.”

 

Subparagraph 6(e) hereby is amended to add the following sentence at the end
thereof:

 

“Notwithstanding the foregoing or anything in the Plan to the contrary, (i) any
options granted between the date of the Agreement and Plan of Merger (the
“Merger Agreement”) entered into by the Company, Amgen Inc. and Arrow
Acquisition, LLC (“Merger Sub”), pursuant to which the Company will merge with
and into Merger Sub (the “Merger”), and the effective time of such Merger (“New
Options”) shall become exercisable to the extent of seventy-five percent (75%)
of the shares subject to such New Options on the date that is thirty-six (36)
months after the date of grant (the “First Vesting Date”), provided that the
optionholder has, during the entire period prior to such First Vesting Date,
continuously served as a Non-Employee Director or employee of or consultant to
the Company or any Affiliate of the Company, and shall become exercisable as to
the remaining twenty-five percent (25%) of the shares subject to such New
Options on the date that is forty-eight (48) months after the date of grant (the
“Second Vesting Date”), provided that the optionholder has, during the entire
period prior to such Second Vesting Date, continuously served as a Non-Employee
Director or employee of or consultant to the Company or any Affiliate

 



--------------------------------------------------------------------------------

of the Company, and (ii) with respect to any options other than the New Options,
in accordance with subparagraph 6(a), the Board, in its sole discretion, may
provide in an option agreement, or amend an option agreement to provide, an
optionholder with the right to continue to vest in an option during a Continued
Vesting Period following termination of the optionholder’s continuous service as
a Non-Employee Director or employee of or consultant to the Company or any
Affiliate, as specified in the option agreement.”

 

Except as amended above, the Plan remains in full force and effect.

 

The undersigned hereby certifies that the foregoing is true, correct and
complete.

 

/s/ William J. Rieflin

--------------------------------------------------------------------------------

William J. Rieflin

Executive Vice President, Administration, General Counsel and Secretary

 